                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            File No.: 5:16-CT-3301-FL

 RODNEY A. KOON,
               Plaintiff,

        v.
                                                        MOTION FOR
                                                     SUMMARY JUDGMENT
 STATE OF NORTH CAROLINA and
 BRYAN K. WELLS,
                 Defendants.



      NOW COME Defendants State of North Carolina and Bryan K. Wells (collectively,

hereinafter “Defendants”), by and through undersigned counsel, pursuant to Rule 56 of

the Federal Rules of Civil Procedure, and hereby move for summary judgment as there

exists no genuine issues of material fact which support Plaintiff’s claims of alleged

violations of his constitutional rights by Defendants.      In support of this motion,

Defendants rely upon the pleadings filed in this case as well as the supporting materials

filed herewith, including a Memorandum in Support of this Motion, which includes

Declarations and exhibits.




                                           1
Respectfully submitted this the 15th day of May, 2020.

                                        JOSHUA H. STEIN
                                        Attorney General

                                        /s/ Alex R. Williams
                                        Alex R. Williams (N.C.S.B. No. 41679)
                                        Assistant Attorney General
                                        N.C. Department of Justice
                                        Public Safety Section
                                        P.O. Box 629
                                        Raleigh, North Carolina 27699-9001
                                        Telephone: 919-716-6528
                                        Facsimile: 919-716-6761
                                        awilliams@ncdoj.gov




                                    2
                             CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing document with the Clerk of

Court using the CM/ECF system and served the foregoing document on all non-CM/ECF

participant(s) by depositing a copy in the U.S. Mail, postage prepaid, addressed as

follows:

             Rodney A. Koon
             Inmate No. 0229602
             PO Box 460
             Badin, NC 28009

      This the 15th day of May, 2020.



                                                /s/ Alex R. Williams
                                                Alex R. Williams
                                                Assistant Attorney General




                                            3
